                 1
                 2
                 3
                 4                                UNITED STATES DISTRICT COURT
                 5                                       DISTRICT OF NEVADA
                 6                                                   ***
                 7    JOSE MENDOZA, JR., et al.,                            Case No. 2:18-CV-959 JCM (NJK)
                 8                                          Plaintiff(s),                     ORDER
                 9           v.
               10     AMALGAMATED TRANSIT UNION
                      INTERNATIONAL, et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is the matter of Mendoza et al v. Amalgamated Transit Union
               14
                      International et al, case no. 2:18-cv-00959-JCM-CWH (“Mendoza II”).
               15
                             On Tuesday, March 26, 2019, the court held a hearing to give the parties an opportunity
               16
                      to show cause why the court should not consolidate this case with related case, no. 2:17-cv-
               17
                      02485-JCM-CWH (“Mendoza I”). (ECF No. 92). As the parties did not object, the court
               18
                      ordered that the related cases be consolidated. (ECF No. 93).
               19
                             To avoid undue prejudice to the parties, the court will deny without prejudice the pending
               20
                      motions in Mendoza I. See (ECF Nos. 66–68, 80, 89). The parties shall be permitted to renew
               21
                      the motions once discovery in Mendoza II has concluded.
               22
                             This course of proceedings will allow the court to resolve any motions for summary
               23
                      judgment as to the claims in both cases simultaneously, thereby preserving judicial resources and
               24
                      promoting the expeditious disposition of these related actions. See, e.g., Dietz v. Bouldin, 136 S.
               25
                      Ct. 1885, 1892 (2016) (“This Court has also held that district courts have the inherent authority
               26
                      to manage their dockets and courtrooms with a view toward the efficient and expedient
               27
                      resolution of cases.”).
               28

James C. Mahan
U.S. District Judge
                1            Accordingly,
                2            IT IS ORDERED THAT defendants Amalgamated Transit Union International,
                3     Antonette Bryant, Lawrence J. Hanley, Carolyn Higgins, Tyler Home, James Lindsay, III, Keira
                4     McNett, Terry Richards, Daniel Smith’s (collectively, “defendants”) motion for summary
                5     judgment in Mendoza I (ECF No. 66) be, and the same hereby is, DENIED without prejudice.
                6            IT IS FURTHER ORDERED THAT plaintiff Jose Mendoza, Jr.’s (“plaintiff”) motion for
                7     partial summary judgment in Mendoza I (ECF No. 67) be, and the same hereby is, DENIED
                8     without prejudice.
                9            IT IS FURTHER ORDERED THAT plaintiff’s second motion for partial summary
              10      judgment in Mendoza I (ECF No. 68) be, and the same hereby is, DENIED without prejudice.
              11             IT IS FURTHER ORDERED THAT plaintiff’s “Motion Declaring 29 USC 185
              12      Unconstitutional” in Mendoza I (ECF No. 80) be, and the same hereby is, DENIED without
              13      prejudice.
              14             IT IS FURTHER ORDERED THAT defendants’ motion for leave to file supplement in
              15      Mendoza I (ECF No. 89) be, and the same hereby is, DENIED without prejudice.
              16             IT IS SO ORDERED.
              17             DATED March 28, 2019.
              18                                                __________________________________________
                                                                UNITED STATES DISTRICT JUDGE
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                               -2-
